DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application submitted by the applicant on March 11, 2019 and amended on November 23, 2021.
Claims 10-22 are newly added.
Claims 1- 3, and 5- 9 are amended. 
Claims 1-22 are pending and have been examined.
This action is made Non-Final.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 11, 2019 and January 20, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/332,300, filed on July 27, 2017.


Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 at line 1 recites “predefinable points.” It is unclear if “predefinable points” are referring to new points or any other points mentioned in claim 1. For the purpose of the examination, the Examiner is interpreting “predefinable points” as the predefinable points. 
Claim 11 at line 1 recites “predefinable points.” It is unclear if “predefinable points” are referring to new points or any other points mentioned in claim 8. For the purpose of the examination, the Examiner is interpreting “predefinable points” as the predefinable points. 
Claim 18 at line 1 recites “predefinable points.” It is unclear if “predefinable points” are referring to new points or any other points mentioned in claim 9. For the purpose of the examination, the Examiner is interpreting “predefinable points” as the predefinable points. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	
Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(b) as anticipated by Frank (DE 102016115130 A1).

Regarding claims 1, 8, and 9:
Frank teaches:
	A method for operating a transportation vehicle (and therefore a control unit and transportation vehicle configured to execute the method), the method comprising: storing, in a memory device in the transportation vehicle, a first trajectory for automatic travel of the transportation vehicle to a predetermined parking space that was detected during manual travel of the transportation vehicle to the predetermined parking space; (“The method comprises as a first method step a manual, so controlled by a driver of the motor vehicle, parking the motor Manual parking may thus be preceded by automatic or manual activation of the driver assistance device learning mode.” Para. 9) and (“In the learning mode, reference data about a surrounding area of the parking space are detected and stored during parking by a sensor device of the driver assistance device. The reference data can be recorded and stored in particular continuously. The reference data comprise, in particular, position data of a position detection unit of the driver assistance device about a position of the motor vehicle and / or distance data” Para. 10).
	associating, with the first trajectory, tolerance values for a deviation from the first trajectory, which are maximum values by which the transportation vehicle deviates from the first trajectory during automatic travel to the predetermined parking space; (“When parking, the motor vehicle with the trailer can then move within the driving tube from the current position to the reference target position”. Para. 15) and (“the motor vehicle with the trailer is then automatically parked within the driving tube in the parking space with a predetermined tolerance deviation.” Para 16).
	activating automatic travel, by the transportation vehicle, to the predetermined parking space in response to the transportation vehicle being in a vicinity of the starting position of the first trajectory; (“Furthermore, it is provided here that in the operating mode, depending on the current position and the predefined dimension of the trailer and / or a predetermined kinematics of the trailer, a travel tube or a trajectory to which a driving tube can be assigned is determined for automated parking.” para. 15).
during at least one further instance of manual travel of the transportation vehicle to the predetermined parking space, automatically recording a further trajectory, and comparing the first trajectory and the further trajectory; (“In a further embodiment, it is provided that the manual parking takes place several times and the respective detected reference data are used to expand the already stored reference data and / or to check and / or to increase their accuracy. This has the advantage that a larger surrounding area of the parking space is represented by the reference data or else the representation of the surrounding area already represented by the reference data is improved” Para. 23)
	in response to a determined deviation by the further trajectory relative to the travel path of the transportation vehicle being determined in relation to at least one predefinable point of the first trajectory, associating the determined deviation with the predefinable point of the first trajectory so the determined deviation and the tolerance values associated with the predefinable point of the first trajectory are added and stored in the memory device in the transportation vehicle as a new tolerance value for the predefinable point of the first trajectory; (“it is provided that the manual parking takes place several times and the respective detected reference data are used to expand the already stored reference data” Para. 23) Examiner’s note: Under the broadest reasonable interpretation (hereinafter “BRI”), it is reasonable to interpret that “expanding the already stored reference data” would be amending the tolerance. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frank   in view of Christophe (DE102014018192A1). 

Regarding claims 2, 10, and 17:
Frank’s automated parking of a motor vehicle explicitly fails to teach: “during at least one second further instance of manual drive of the transportation vehicle to the predefined parking space, the second further trajectory that is traversed in doing so is automatically recorded, the first trajectory and the second further trajectory are compared with each other and, in response to one or more predefinable point of the first trajectory a deviation by the second further trajectory relative to the travel path of the transportation Christophe’s method of approaching a parking space by a vehicle teaches: during at least one second further instance of manual drive of the transportation vehicle to the predefined parking space, the second further trajectory that is traversed in doing so is automatically recorded, the first trajectory and the second further trajectory are compared with each other and, in response to one or more predefinable point of the first trajectory a deviation by the second further trajectory relative to the travel path of the transportation vehicle is determined, the deviation is associated with theAtty. Docket: 52461-291860 Page 4 of 12 predefinable point of the first trajectory so the determined deviation and the tolerance value associated with the predefinable point of the first trajectory are added and stored in the memory device in the transportation vehicle as a new tolerance value for the predefinable point of the first trajectory in response to the new tolerance value being greater than the already stored tolerance value; (“the deviations between the new trajectory and the desired trajectory are evaluated only if they exceed a predetermined threshold. Thus, only significant differences to the desired trajectory lead to the definition of a new desired trajectory”, Para. 8 in description)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the automated parking as taught by Frank with establishing a new desired trajectory taught by Christophe in order to use the parking path in full when a vehicle is in autonomous parking mode. 
Examiner note: Under BRI, the Examiner assumes it is reasonable to assume a new trajectory defines a tolerance on the previous trajectory. 

Claim 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Carlson (US 20190016331 A1). 

Regarding claims 3, 11, and 18:
Frank’s automated parking of a motor vehicle fails to teach “predefinable points are predefined along the first trajectory at a fixed distance apart”, but Carlson’s programming complex parking maneuvers for driverless vehicles teaches: predefinable points are predefined along the first trajectory at a fixed distance apart; (“waypoints 180 may be geographically displaced from each other in units of distance (e.g., a number of inches or feet from each other along a path of travel), or may be separated in time (e.g., units of seconds or fractions thereof from each other) ” [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the automated parking as taught by Frank with generating and storing data representing a path of travel taught by Carlson in order to set predefinable points along a trajectory for an autonomous travel. 

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Wang (US20180194344A1). 




Regarding claims 4, 12, and 19:
Frank’s automated parking of a motor vehicle fails to teach “automatic travel to the predetermined parking space is always carried out along the first trajectory in response to no obstacles being detected along the first trajectory by monitoring the surroundings by using a surroundings sensing arrangement of the transportation vehicle.”, but Wang’s system and method for autonomous vehicle navigation teaches: automatic travel to the predetermined parking space is always carried out along the first trajectory in response to no obstacles being detected along the first trajectory by monitoring the surroundings by using a surroundings sensing arrangement of the transportation vehicle; (“if no object is detected at step 406, the vehicle can be maneuvered along the trajectory of the autonomous navigation parking path at step 408” [0026]).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the automated parking as taught by Frank with autonomous navigation parking path when there is no obstacle on the trajectory taught by Wang in order to ensure the autonomous vehicle to travel on the safest trajectory to the destination. 

Claims 6, 7, 14, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Derendarz (US20180281859A1)

Regarding claims 6, 14, and 15:
Frank’s automated parking of a motor vehicle fails to teach “a first trajectory and further trajectories are recorded driver-specifically, are compared with each other driver-Derendarz’s method for the automated driving of a vehicle teaches: (“The found trajectories may be restricted, where appropriate, by an additionally transmitted selection criterion. It is thus possible, for example, for only stored trajectories to which specified individualization information is allocated to be provided. In this way, it is possible for trajectories which are provided exclusively for a driver, a passenger or a transportation vehicle 49 to be allocated thereto” [0044]).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the automated parking as taught by Frank with recording and storing driver specific trajectories taught by Derendarz in order to establish individualized parking trajectories when there are multiple parking spots at the destination.  

Regarding claims 7, 15, and 22:
Frank’s automated parking of a motor vehicle fails to teach “a first trajectory of manual travel to a predefinable parking space and tolerance values along the first trajectory, together with characteristics of the transportation vehicle that traverses the first trajectory and the further trajectories during manual travel to the predetermined parking space and/or characteristics of theAtty. Docket: 52461-291860 Page 5 of 12 predetermined parking space, are transmitted to a computing device outside the transportation vehicle and are provided by the computing device outside the transportation vehicle to the transportation vehicle and/or other transportation vehicles; and/or the method enables the transportation vehicle to Derendarz’s method for the automated driving of a vehicle teaches: a first trajectory of manual travel to a predefinable parking space and tolerance values along the first trajectory, together with characteristics of the transportation vehicle that traverses the first trajectory and the further trajectories during manual travel to the predetermined parking space and/or characteristics of theAtty. Docket: 52461-291860 Page 5 of 12 predetermined parking space, are transmitted to a computing device outside the transportation vehicle and are provided by the computing device outside the transportation vehicle to the transportation vehicle and/or other transportation vehicles; and/or the method enables the transportation vehicle to travel to the predetermined parking space and for the transportation vehicle to travel away from the predetermined parking space; (“A trajectory from a starting position, for example, an entrance to a property, through to a parking position, for example, a garage parking space, is recorded for a transportation vehicle and stored on a server. […] The server then searches for trajectories which comprise one or more position data which lie in a tolerance range in relation to the current/transmitted position. Here, the tolerance range represents a specified environment around the current position, for example, a surrounding area with a radius of 20 or 50 m. Trajectories are taken into account here which pass through the tolerance range and into which the transportation vehicle is transferable from its current position by a movement that is possible for the transportation vehicle.” [0017])
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the automated parking as taught by Frank with storing trajectories and Derendarz in order to use the trajectories and parking space for other vehicles without repeating the manual recoding procedure. 

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Wang, and further in view of Just-Auto Global News (hereinafter “Just-Auto”), (“Bosch US announces new autonomous parking technology”, Just-Auto Global News, June 8, 2016).

	Regarding claim 5, 13 and 20:
The combination of Frank and Wang as shown in the rejection above, discloses the limitation of claim 4, 12, and 19 
The combination of Frank and Wang explicitly fails to teach “in response to detecting an obstacle along the first trajectory during automatic travel to the predetermined parking space, automated bypassing of the obstacle is carried out in response to such bypassing being possible while maintaining the tolerance values along the first trajectory that are stored in the memory device.”, but Just-Auto teaches: (“Assistant independently detours around static obstacles. […] If the obstacle can avoided by deviating slightly from the preset route, the car will steer independently around it.”
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the automated parking as taught by Frank and Wang with independent detouring within allowable deviation range when an obstacle is detected taught by Just-Auto in order to minimize a human attention when an unexpected event occurs during the autonomous parking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin You whose telephone number is (571)272-6255. The examiner can normally be reached Mon-Fri: 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.Y. 
Examiner
Art Unit 3666B



/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666